DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the amendments overcome the 112(f) interpretation and therefore the 112(b) no longer applies.
In regards to applicant’s argument that the double patenting rejection is overcome based on the amendments to the claims, the examiner respectfully disagrees. The examiner notes that the patent contains limitations that would be interpreted under 112(f). It is reasonable to assume one of ordinary skill in the art would find support based on the 112(f) interpretation corresponding to the obtaining unit that would correspond to the newly amended limitation. Therefore, the double patenting rejection still applies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 11-13 of U.S. Patent No. 9,124,733. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains all of the elements of the claims of the patent application. The only difference between the claim set is that the patent application contains a few additional limitations. These limitations are all related to the inclusion of the multiple devices instead of one device. However, these devices have to work together and therefore are just an obvious extension of the instant application. The other main difference is the elimination of 112(f) claim language from the instant application. By interpreting the patent under 112(f) the additional differences in claim language would be supported by the interpretation. Furthermore, claim 1 of the patent .
The claim language has been rearranged below to show the correspondence.
Instant Application: 17022466
U.S. Patent 9,124,733
1. A data processing system comprising:
a device; and
a data processing apparatus connected to the device via a network;
wherein the device includes one or more hardware processors configured to:
obtain, from the data processing apparatus, (i) data indicating an online storage destination, and (ii) an image processing condition that includes at least a reading condition, the image processing condition stored in association with identification information of the device;
display a screen including one or more operation components associated 
wherein the data processing apparatus is connectable to the online storage through a network,









execute input of image data according to a process condition corresponding to an operation component selected at the screen, and
transmit input image data and identification data of the device to the data processing apparatus, 

3. The data processing system as claimed in claim 1, 
transfer the image data when authentication of the online storage succeeds.





store the authentication data corresponding to the online storage, and


(Con. from 1) a obtain authentication data corresponding to an online storage, and receive an authentication of the online storage using the authentication data; and





2. The data processing system as claimed in claim 1, 
wherein the one or more hardware processors of the data processing apparatus are configured to: 
store process data in association with the one or more operation components and the identification data of the device, 
perform an image process on the image data according to the process data corresponding to the identification data of the device, and




transfer a process result to the online storage indicated by the output destination data.


4. The data processing system as claimed in claim 1, 
wherein the one or more hardware processors of the data processing apparatus are configured to:
determine whether output to the online storage is possible, and
transfer the image data when it is determined that output to the online storage is possible.

a plurality of devices; and 
a data processing apparatus connected to the plurality of devices via a network and including a first storage unit that stores a plurality of screen data in association with identification data of the plurality of devices, each of the plurality of screen data including one or more operation components associated with a process condition and output destination data; said data processing apparatus capable of receiving image data from each device comprising said plurality of devices; 

an obtaining unit configured to obtain screen data corresponding to an identification data of the device from the plurality of screen data stored in the first storage unit, 
a display unit configured to display a screen based on the screen data, 



an input unit configured to input image data according to a process condition associated with the one or more operation components selected by way of the screen, and 
a transmission unit configured to transmit the input image data and the identification data of the device to the data processing apparatus, 
wherein the data processing apparatus further includes 

a transfer unit configured to designate, from among said plurality of devices, a device that is a transmission source of received image data, and transfer the received image data to a stored output destination that is associated with the transmitted identification data of said device that is a transmission source of transmitted image data, 
a second storage unit configured to store authentication data corresponding to the stored output destination, and 

an authentication unit configured to refer to the authentication data and authenticate the stored output destination, 


wherein the transfer unit is configured to transfer the transmitted 



2. The data processing system as claimed in claim 1, 
wherein the first storage unit is further configured to store process data in association with the one or more operation components and the identification data of the plurality of devices, 

wherein the data processing apparatus further includes a process unit configured to perform an image process on the image data according to the process data corresponding to the identification data of the device that is a transmission source of received image data, 



3. The data processing system as claimed in claim 1, 
wherein the transfer unit is configured to determine whether output to the stored output destination is possible, 


wherein the transfer unit is configured to transfer the transmitted image data when the transfer unit determines that output to the stored output destination is possible.


Claims 5-8 and 9-12 of the instant application are similar to claims 1-4 of the instant application. Claims 6-8 and 11-13 are similar to claims 1-3 of the patent application. Therefore, claims 5-8 of the instant application would be mapped to claims 6-8 of the patent application and claims 9-12 of the instant application would be mapped to claims 11-13 of the patent application in the same manner as claims 1-4 of the instant .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osada (US 2007/0140557) in view of Kondo (US 2009/0128844) further in view of Hirose (US 2012/0133968).

Regarding Claim 1, Osada teaches a data processing system (Paragraph 2) comprising:

a data processing apparatus connected to the device via a network (Paragraph 35, wherein there is a server);
wherein the device includes one or more hardware processors (Element 201) configured to:
obtain, from the data processing apparatus, (I) data indicating an online storage destination (Paragraph 66, wherein there are storage areas of external device. This would be on a network, online);
display a screen including one or more operation components associated with the image processing condition and the data indicating the online storage destination, (Paragraphs 72, wherein the display displays the screen data for reading a document and storing in the selected box),
execute input of image data according to a process condition corresponding to an operation component selected at the screen (Paragraph 72 and 73, wherein the job is processed accordingly), and 
wherein the data processing apparatus includes one or more hardware processors configured to:
obtain authentication data corresponding to an online storage, and receive an authentication of the online storage using the authentication data (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage),
wherein the data processing apparatus is connectable to the online storage through a network (Paragraph 36, wherein everything is connected through a network).

transmit input image data and identification data of the device to the data processing apparatus,
transfer the image data to the online storage, which is indicated by output destination data corresponding to the identification data of the device.
Kondo does teach obtain, from the data processing apparatus (II) an image processing condition that includes at least a reading condition, the image processing condition stored in association with identification information of the device (Paragraphs 55, 78, 79, and 99, wherein the server sends the MFP screen data based on the machine type ID).
Osada and Kondo and combinable because they both deal with processing jobs at an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Osada with the teachings of Kondo for the purpose of allowing for access to all features of the device without confusing the user (Kondo: Paragraph 8).
Osada in view of Kondo does not teach transmit input image data and identification data of the device to the data processing apparatus,
transfer the image data to the online storage, which is indicated by output destination data corresponding to the identification data of the device.

transfer the image data to the online storage, which is indicated by output destination data corresponding to the identification data of the device (Paragraph 70, wherein MFP transmits the print data to the server. The server then sends the image data to the appropriate device).
Osada and Hirose and combinable because they both deal with processing jobs at an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Osada in view of Kondo with the teachings of Hirose for the purpose of ensuring that all jobs are completed properly (Hirose: Paragraph 10).

Regarding Claim 2, Kondo further teaches wherein the one or more hardware processors of the data processing apparatus are configured to store process data in association with the one or more operation components and the identification data of the device (Paragraphs 78 and 99, wherein the server stores the processing conditions and IDs),
perform an image process on the image data according to the process data corresponding to the identification data of the device (Paragraph 55, wherein the server can process the image data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Osada with the teachings of Kondo for the purpose of allowing for access to all features of the device without confusing the user (Kondo: Paragraph 8).
Osada in view of Kondo does not teach transfer a process result to the online storage indicated by the output destination data.
Hirose does teach wherein the transfer unit is configured to transfer a process result to the output destination indicated by the output destination data (Paragraph 70, wherein MFP transmits the print data to the server. The server then sends the image data to the appropriate device).
Osada and Hirose and combinable because they both deal with processing jobs at an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Osada in view of Kondo with the teachings of Hirose for the purpose of ensuring that all jobs are completed properly (Hirose: Paragraph 10)., 

Regarding Claim 3, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to store the authentication data corresponding to the online storage (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage), and


Regarding Claim 4, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to:
determine whether output to the online storage is possible (Paragraph 73, wherein it is determined what the capabilities are for the user and device),
transfer the image data when it is determined that output to the online storage is possible (Paragraph 73, wherein the use of the functions determines if the image data can be sent).

Regarding Claim 5, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 6, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 8, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 13, Osada further teaches wherein the device is an image processing apparatus including a scanner (Paragraph 46 and 60, wherein there is a scanner), and
wherein the input image data is image data read by the scanner according to the reading condition (Paragraphs 46 and 60, wherein the image data is obtained accordingly).

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 13 above.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699